Cooley, J.
The preliminary objection to the maintenance of this action is so unmistakably fatal that there can be no occasion or excuse for considering any other.
The plaintiff, who, previous to February 2, 1881, was a member in good standing of the Second Baptist Church of Detroit, brings suit against the defendant to recover damages for having been on that day unwarrantably and with•out trial upon charges 'expelled from membership. The *138suit is against tbe corporate body known in law as “ The Trustees of the Second Baptist Church of Detroit,” and which was organized by voluntary association under authority conferred by the Revised Statutes of 1838. The provision contained in that Code is substantially the same which has always existed in this State, and which is simple and easily understood. Persons desirous of forming themselves into a religious society sign articles of association for the purpose, agree upon a name, elect trustees and put their articles on record when duly perfected. They thereby be- • come a corporation by, the name agreed upon, and may take, hold and convey property and exercise the ordinary functions of corporate1 bodies. The associates are not necessarily professors of any particular belief or faith, or members • of any church; and corporate succession is kept up by conferring the privileges of corporators on all who regularly attend worship in the society and contribute to its support. And the trustees who are to manage the temporal affairs of the corporation may or may not be church members.
Connected with the corporation the statute contemplates that there will be a church, though possibly this may not be essential. In this case there is one. The church haS' its members who are supposed to hold certain beliefs and subscribe some covenant with each other if such is the usage of the denomination to which the church is attached. The church is not incorporated, and has nothing’ whatever to do with the temporalities. It does not control the property or the trustees; it can receive nobody into the society and can expel nobody from it. On the other hand, the corporation has nothing to do with the church except as it provides for the church wants. It cannot alter the church faith or covenant, it cannot receive members, it cannot expel members, it cannot prevent the church receiving or expelling whomsoever that body shall see fit to receive or expel. This concise statement is amply sufficient to show that this suit has no foundation. The corporation is sued for a tort which it neither committed nor had the power to prevent, and which has occurred in a proceeding where the-*139interference of tbe corporation would have been an impertinence.
But it is said that the church is an integral part of the corporation; or rather that it is the corporation in its-spiritual capacity. Its being an integral part of the corporation proves nothing: counties, towns and school-districts are integral parts of the State, but the State is not for that reason liable for their torts. And as to spiritual capacity,, the corporation has none; it is given capacity in respect to temporalities only. If the corporation had assumed to expel this plaintiff from the church, she might treat its-action with contempt. But as she makes no complaint of wrongful corporate action, we must assume that the corporation has never invaded her rights. If the church has done so, the church alone is culprit.
The distinction between church and corporation in these eases is sufficiently explained in the following authorities Baptist Church v. Withered 3 Paige 296: s. c. 24 Amer. Dec. 223; Lawyer v. Cipperly 7 Paige 281; Robertson v. Bullions 11 N. Y. 243; Bellport v. Tooker 29 Barb. 256, and 21 N. Y. 267; Burrel v. Associate Reformed Church 44 Barb. 282; Miller v. Cable 2 Denio 492 ; Ferraria v. Vasconcellos 31 Ill. 25; Calkins v. Cheney 92 Ill. 463; Keyser v. Stansifer 6 Ohio 363; Shannon v. Frost 3 B. Mon. 253; German etc. Cong. v. Pressler 17 La. Ann. 127; O’Hara v. Stack 90 Penn. St. 477; Sohier v. Trinity Church 109 Mass. 1; Walrath v. Campbell 28 Mich. 111. See also Hale v. Everett 53 N. H. 9.
The judgment must be affirmed with costs.
The other Justices concurred.